El Juez Asociado Señor "VVole,
emitió la opinión del tribunal.
En mayo 21, 1919, la Corte de Distrito de Humacao dictó sentencia por la cual, en una acción entablada con tal fin, fué decretada la nulidad de un procedimiento ejecutivo hi-potecario. En el primitivo procedimiento hipotecario" de *332acuerdo con el artículo 175 del reglamento para la ejecución de la Ley Hipotecaria la corte, después de avisar del pleito de nulidad, puede, mediante la debida petición, ordenar la retención de la cantidad del procedimiento ejecutivo. El precio en este caso que asciende a la suma de $19,202 fué consignado en la corte por los compradores José y Jacinto Polanco. El efecto de tal orden es verificar un embargo sobre el precio de compra, y los acreedores Goffinet, para po-der obtener el levantamiento del embargo de este precio de venta, prestaron de acuerdo con el referido artículo 175, dos fianzas cada una por la suma de $9,601, siendo suscri-tas las expresadas fianzas por dos fiadores diferentes.
La sentencia de nulidad dictada en mayo 21, 1919, supra, fijaba también la cantidad por concepto de daños y perjui-cios contra los allí demandados, hermanos Goffinet, en la suma de $9,923. Para levantar el embargo trabado para' asegurar los daños y perjuicios por la expresada suma, los demandados Goffinet prestaron otra fianza con fiadores.
En los autos no se ha incluido copia de estas fianzas, ni certificados a nosotros en ninguna forma, y el único co-nocimiento que de ellas tenemos son ciertas admisiones he-chas por el apelado y ciertas manifestaciones contenidas en las varias órdenes de la corte a las cuales nos referiremos inmediatamente.
Después que la sentencia de mayo 21, 1919, fué final-mente confirmada y había quedado enteramente sujeta a eje-cución, el demandante Polanco trató de hacerla cumplir. La corte expidió varias órdenes en las cuales en el análisis final, los varios fiadores fueron citados para comparecer y mostrar causa por las cuales no debían consignar en la corte las distintas cantidades de que eran respectivamente responsables. Todos comparecieron y presentaron varias defensas que discutiremos. Ninguna de estas defensas fué considerada válida por la corte, la cual, en 18 de julio, 1922, dictó sentencia ordenando la confiscación de las fianzas y el pago en la corte de las distintas cantidades garantizadas.
*333En apelación los dos primeros señalamientos de error se refieren a la necesidad de hacerse la excusión de los bienes efectivos de los principales demandados G-offinet. Una mani-festación contenida en la opinión qne acompaña a la senten-cia de julio 10, 1922, muestra qne el apoderado de los de-mandados Goffinet había declarado qne dichos demandados, si bien tenían créditos refaccionarios montantes a la suma de $80,000 pendientes en Puerto Rico, no tenían bienes en el país snjetos a ejecución. Suponiendo o que podemos con-siderar como hechos las precedentes manifestaciones de la opinión, es evidente qne no hay nada qne acredite qne los demandados Goffinet tenían bienes snjetos a ejecución. Los contratos refaccionarios, snjetos como están a las resultas de las cosechas y liquidación, por lo general no están su-jetos a ejecución. Si pudieron ejecutarse fue, según veremos, obligación de los fiadores hacer tal demostración.
Ni los apelantes ni apelados nos'han hecho referencia a las partes aplicables del Código Civil, pero suponemos que son los artículos 1731-733, a saber:
“Art. 1731. — El fiador no puede ser competido a pagar al acree-dor sin hacerse antes excusión de todos los bienes del deudor.
“Art. 1732. — La excusión no tiene lugar:
“1. Cuando el fiador haya renunciado expresamente a ella.
“2. Cuando se haya obligado solidariamente con el deudor.
“3. En el caso de quiebra o concurso del deudor.
“4. Cuando éste no pueda ser demandado judicialmente dentro de Puerto Rico.
“Art. 1733. — Para que el fiador pueda aprovecharse del benefi-cio de la excusión, debe oponerlo al acreedor luego que éste le re-quiera para el pago, y señalarle bienes del deudor realizables den-tro de la Isla de Puerto Rico, que sean suficientes para cubrir el importe de la deuda.”
Hemos interpretado estos artículos en el caso de Fantaussi v. Vázquez, 22 D.P.R. 721. Los fiadores no solamente deben probar que hay bienes sujetos a ejecución, sino que la propiedad debe ser especificada. No es bastante con decir que existen créditos refaccionarios, suponiendo que puedan *334ejecutarse, sino que deben hacerse referencias más específi-cas de manera que un márshal pueda saber a dónde debe dirigirse.
Los apelados, sin embargo, insisten debidamente en que no tenemos medios adecuados para revisar los procedimien-tos de la corte inferior, toda vez que los hechos que tuvo dicha corte ante su consideración no han sido certificados a este tribunal. Los apelantes se refieren a una manifesta-ción hecha por el apoderado de los demandados Goffinet se-gún la cual existen créditos refaccionarios. Esta manifes-tación no está contenida en los autos. Con excepción de la indicación a que se ha aludido la manifestación del apo-derado no aparece en la opinión de la corte, si es que en ella puede descansarse en demostración de tal hecho. Al efecto de que no puede descansarse en la opinión con tal objeto, nos cita el apelado los casos de Torres v. Vidal, 28 D.P.R. 421; Guerra y. Acha, 27 D.P.R. 688; Paganacci v. Lebrón, 24 D.P.R. 796; Albite v. Lecumberri, 22 D.P.R. 856; Rubio v. Charvounier, 20 D.P.R. 315, los que deciden la cuestión. Estas consideraciones resuelven los dos prime-ros señalamientos de error.
El tercer señalamiento es como sigue:
"La Corte de Distrito de Ilumacao cometió error de derecho al aplicar indebidamente el artículo 175 del Reglamento para la eje-cución de la Ley Hipotecaria y la sección 16 de la ley para asegu-rar la efectividad de la sentencia, según fue enmendada por la ley número 27 de 1916, en cuanto a los fiadores apelantes José Ramí-rez Muñoz y Cándido Ramírez Muñoz y Miguel Quiñones Cabezudo y Manuel Pórtela.”
Este señalamiento de error únicamente es aplicable a los fiadores por el precio de venta en .la suma de $19,202. Los fiadores por la suma do $9,923 no han sido incluidos de modo alguno.
Es dudoso si este tercer señalamiento de error por falta de la debida especificación debe siquiera ser considerado. No es bastante con demostrar que la sentencia o actuación *335de' la corte es errónea por haber dejado de observar tal o cual precepto de ley, sino qne el señalamiento debe conte-ner algún beclio o heclios qne suministren nná base aparente para la revocación.
Los apelantes sostienen qne las varias órdenes dictadas después de la sentencia de mayo 21, 1919, y para proceder a sn ejecución, contenían pronunciamientos que no estaban incluidos en la sentencia misma. En un procedimiento de nulidad, sin embargo, creemos que la corte tiene amplias fa-cultades para restituir ol staPu quo.
Una queja más específica y respecto a la cual esta corte lia tenido cierta duda, es que la sentencia de mayo 21, 1919, no sólo ordenaba que fuera satisfecho en la corte el precio de venta de $19,202 por los distintos fiadores, sino que al propio tiempo disponía que dichas cantidades debían ser sa-tisfechas al marshal quien había de pagar dicha suma a los hermanos Polanco, primitivos compradores de la propiedad hipotecada, con el fin de que ellos entregaran la propiedad hipotecada originalmente al deudor Polanco. Los apelantes insisten en que la corte no tenía derecho a ordenar el pago de los $19,202 en esta forma y que los hermanos Polanco no eran partes en el procedimiento y no podían quedar afecta-dos por la orden.
Aquí otra vez encontramos el obstáculo de que todos los procedimientos en el pleito de nulidad en el cual este proce-dimiento especial fue establecido, no han sido certificados a esta corte. No podemos saber definitivamente si los herma-nos Polanco fueron o nó hechos partes. Estamos dispues-tos a sostener, sin embargo, que la corte bajó sus amplios poderes puede hacer las gestiones necesarias para restituir el statu quo y ordenar a los compradores que restituyan la propiedad al demandante Polanco al serles satisfecho el pre-cio y con tal fin estamos obligados, bien a asumir que los hermanos Polanco o estuvieron debidamente ante la corte, o todavía puede hacérseles parte mediante moción de acuerdo con los artículos 36 y 74 del Código de Enjuiciamiento Civil. *336En relación con esto véase el reciente pronunciamiento hecho-por la Corte de Circuito de Apelaciones, Primer Circuito, en el caso de Gandía v. P. R. Fertilizer Co., 291 F. 18.
Al suscribir los fiadores las fianzas en las cuales los her-manos Groffinet quedaron relevados del pago del precio, dichos fiadores estaban obligados a conocer el estado de la ley y especialmente las disposiciones del referido artículo 175 de acuerdo con el cual el precio como fue embargado sería retenido normalmente para ser devuelto a los compradores en caso de prosperar la demanda en el procedimiento de-nulidad.
Además, el pronunciamiento requiriendo a los fiadores verificar el pago en la corte es absoluto en su forma; las fianzas de los fiadores han sido confiscadas y se les requiere hacer el pago de las varias cantidades al marshal quien ha de retener las mismas a los fines que en dicho pronuncia-miento se expresan. La disposición subsiguiente del dinero, sin embargo, no afecta a los fiadores, y su fianza quedará cancelada si cumplen con la orden. El hecho de que las-partes necesarias posiblemente no estén ante la corte no-afecta a los fiadores.
Cualesquiera que sean las dudas que podamos tener, debe-confirmarse la sentencia apelada en vista del estado incom-pleto de los autos y especialmente por la falta de las fianzas*
La sentencia apelada debe ser confirmada.
El Juez Asociado Sr. Hutchison firmó: Conforme con la sentencia.